Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PLATINA BULK CARRIERS PTE LTD,
Plaintiff, : 20 Civ 4892
- against -
PRAXIS ENERGY AGENTS DMCC,
PRAXIS ENERGY AGENTS LLC, and
PRAXIS ENERGY AGENTS PTE LTD.

Defendants.

 

VERIFIED COMPLAINT

Plaintiff, Platina Bulk Carriers Pte Ltd., by its attorneys, Tisdale Law Offices, LLC,
alleges, upon on information and belief:

THE PARTIES

1. Plaintiff Platina Bulk Carriers Pte Ltd. ("Platina"), is a company organized and
existing under the laws of Singapore with an office at 20 Kramat Lane, #02-05, United House,
228773, Singapore.

2. At all material times, Platina was the time charterer/disponent owner of two vessels,
the OCEANBEAUTY, a bulk carrier, IMO Number 9641338 and the OCEANMASTER, a bulk
carrier, IMO Number 9641340.

3. Defendant, Praxis Energy Agents DMCC (“Praxis Dubai”), is a company said to
have been organized and existing under the laws of the United Arab Emirates, purportedly with a
principal place of business at Unit No: 16-03, Swiss Tower, Plot No: JLT-PH2-Y3A, Jumeirah
Lakes Towers, P.O Box 215503, Dubai, UAE. Upon information and belief, Praxis Dubai has

closed its Dubai office and ceased doing business.

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 2 of 7

4. Defendant, Praxis Energy Agents Pte Ltd. ("Praxis Singapore"), is a company
organized under the laws of Singapore, and with its principal place of business at 300 Beach Road,
Suite 10-01, The Concourse, Singapore, 199555.

5. Defendant Praxis Energy Agents LLC, (“Praxis US”) is a company organized under
the laws of the United States with its principal place of business at 2603 Augusta Drive, Suite 1260
Houston, Texas 77057.

6. Defendants, Praxis Dubai, Praxis Singapore, and Praxis US are collectively referred
to herein as “Defendants.”

VENUE AND JURISDICTION

7. This matter arises out of the breach of maritime contract. This Court has subject
matter jurisdiction under admiralty and maritime jurisdiction existing under 28 U.S.C. §1333. This
matter also falls within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

8. Additionally, the underlying contract that gives rise to this dispute specifically calls
for venue in this Court.

FACTS
OCEANMASTER

9. On or about October 18, 2019, Platina as the time charterer/disponent owner of
OCEANMASTER ordered bunker fuel from Praxis Dubai.

10. On October 19, 2019, pursuant to that order, bunker fuel was delivered to the
OCEANMASTER by AI Arabia Bunkering Company LLC (“Al Arabia’) as physical suppliers.
Praxis Dubai invoiced Platina $271,427.60 for the bunker fuel.

11. On October 21, 2019, Platina paid $271,429.60 to Praxis Dubai in satisfaction of

its invoice for the bunker fuel delivered to the OCEANMASTER.

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 3 of 7

12. However, Praxis Dubai never paid Al Arabia its invoice of AED 980596.41 for the
bunker fuel.

13. Asa consequence of the non-payment, Al] Arabia obtained an arrest order against
the OCEANMASTER in Fujairah, U.A.E. and arrested the vessel on November 27, 2019.

14. __ As the time charterer/disponent owner of the OCEANMASTER, Platina warranted
to the vessel Owner that it would keep the vessel free and clear of all liens, ete. Accordingly,
Platina was obligated to resolve Al Arabia’s claim despite having already paid Praxis Dubai for
the same bunker fuel.

15. On December 2, 2019, Platina settled the claim with Al Arabia Bunkering
Company LLC for a total of $148,472 and received from Al Arabia an assignment of its rights
against Praxis Dubai up to the amount of the settlement.

16. While the settlement was being negotiated, the vessel remained under arrest until
December 4, 2019 at 1200 hrs. LT when she was released. The damages suffered by Platina due
to the time lost at Fujairah as a result of the arrest by Al Arabia totals $147,335.90, plus attorneys’
fees of $20,000.

17. Thus, the total damages suffered by Platina due to Praxis Dubai’s failure to pay Al
Arabia is $315,807.90, plus interest from December 4, 2019.

OCEANBEAUTY

18. On or about October 14, 2019, Plaintiff as the time charterer/disponent owner of
the OCEANBEAUTY ordered bunker fuel from Praxis Dubai.

19. On October 24, 2019, pursuant to that order, fuel was delivered to the
OCEANBEAUTY by AI Arabia as physical suppliers. On October 24, 2019, Praxis Dubai

invoiced Platina $272,822.50 for the bunker fuel which was delivered.

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 4 of 7

20. On November 1, 2019, Platina paid Praxis Dubai $272,822.50 for the bunker fuel
delivered to the OCEANBEAUTY.

21. | However, Praxis Dubai never paid Al Arabia, the physical suppliers of the bunker
fuel. Threats of arrest of the OCEANBEAUTY have been made by Al Arabia but to date, the
vessel has not been arrested.

22. As the time charterer/disponent owner of the OCEANBEAUTY, Platina warranted
to the Owner that they would maintain the vessel free of liens. The Owner of the
OCEANBEAUTY has repeatedly insisted that Platina resolve Al Arabia’s claim. If the vessel is
arrested by Al Arabia, Platina will be responsible to indemnify the Owner of the OCEANBEAUTY
for any losses it sustains as a result of the arrest, even though Platina already redelivered the vessel
to its Owner at the conclusion of the time charter.

23. Platina is entitled to indemnity from Praxis Dubai for any sums it pays or liabilities
it incurs as a result of Praxis Dubai’s failure to satisfy Al Arabia’s invoice.

ALTER EGO RELATIONSHIP AMONG DEFENDANTS

24. All three Defendants carry out business operations as if they are operating as one
entity, and are alter egos of one another.

25. The three Defendants have overlapping officers and directors. Theodosios Kyriazis
was the manager of Praxis Dubai. He is also a director and sole shareholder of Praxis Singapore.
Mr. Kyriazis identifies himself as the Legal Advisor legal.control@praxisenergyagents.com for
Praxis Singapore and Praxis US. Kyriazis is also identified as the director and registered agent for

Praxis US.

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 5 of 7

26. | The Defendants’ correspondence is intended to confuse its customers. All of the
forms used by all three Defendants are identical. Each identifies the company as only “Praxis
Energy Agents,” just at different addresses.

27. All three Defendants use a common web address,
http://www. praxisenergyagents.com.

28. All three Defendants utilize the same General Terms and Conditions for the Sale of
Marine Bunker Fuels and Lubricants.

29. Upon information and belief, the Defendants comingle their assets. Praxis Dubai
has shifted assets to Praxis Singapore at the same time that Praxis Dubai was failing to pay Al
Arabia for the bunkers supplied to the Plaintiff's vessels and the OCEANMASTER was arrested
by Al Arabia.

30. | Kyriazis dominates and controls the Praxis Defendants and disregards their
corporate form to the extent that each is actually carrying on business and operations as one joint
entity. Defendants are alter egos, each liable for the debts of the other.

31. Insofar as Defendants’ terms and conditions may apply to this dispute, they allow
for the awarding of legal fees to the successful party. Plaintiff prays that it be awarded legal fees
incurred in the pursuit of this judgment.

WHEREFORE, Plaintiff, Platina Bulk Carriers Pte Ltd., respectfully prays that: (1)
Process in due form of law issue against Defendants, Praxis Energy Agents DMCC, Praxis Energy
Agents Pte Ltd. and Praxis Energy Agents LLC citing them to appear and answer this Verified
Complaint; (2) Judgment in favor of Plaintiff against Praxis Energy Agents DMCC for all sums
shown to be due and owing at trial, including indemnity for the OCEANMASTER dispute,

together with interest and costs and attorney's fees; (3) Judgment in favor of Plaintiff against Praxis

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 6 of 7

Energy Agents Pte Ltd. and Praxis Energy Agents LLC declaring them to be the alter egos of
Praxis Energy Agents DMCC and liable for the sums owed to Plaintiff; and (4) that Plaintiff be
awarded such other relief as it may be entitled to receive.

Dated: July 2, 2020
New York, NY

Respectfully submitted,
Attorneys for Plaintiff,

By: /s/ Thomas L. Tisdale
Thomas L. Tisdale (TT5263)
Tisdale Law Offices, LLC
200 Park Avenue, Suite 1700
New York, NY 10166
Tel: 212-354-0025
ttisdale@tisdale-law.com

 

 
Case 1:20-cv-04892-NRB Document11 Filed 07/02/20 Page 7 of 7

ATTORNEY’S VERIFICATION
Thomas L. Tisdale, an attorney duly authorized to practice before this Honorable Court,
under the penalty of perjury of the laws of the United States, declares as follows:

1. My name is Thomas L. Tisdale.

2. I am over 18 years of age, of sound mind, capable of making this Verification, and
fully competent to testify to all matters stated herein.

3. I am an attorney at Tisdale Law Offices, LLC, attorneys for the Plaintiff.

4. I have read the foregoing Verified Complaint and know the contents thereof and
believe the same to be true and accurate to the best of my knowledge, information
and belief.

5. The reason why this Verification is being made by the deponent and not by the

Plaintiff is that the Plaintiff is a business organization with no officers or directors
now within this District.

6. The source of my knowledge and the grounds for my belief are the statements made,
and the documents and information received from, the Plaintiff and agents and/or
representatives of the Plaintiff.

7. Iam authorized to make this Verification on behalf of the Plaintiff.

8. The foregoing is true and correct under penalty of perjury of the laws of the United
States of America.

Dated: July 2, 2020
Southport, CT

 

ral eS a Y /
a & . Zo a
2 Blt /! Cg LE

T homas L. Tisdale

 
